COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ana Maria Lara v. Jose Sanchez

Appellate case number:      01-18-00025-CV

Trial court case number:    2016-19246

Trial court:                61st District Court of Harris County

        Appellant, Ana Maria Lara, has filed a notice of interlocutory appeal of the trial
court’s “Order Appointing Receiver for Cardenas Auto Sales.” On March 1, 2018, we
granted the parties’ joint motion to abate the appeal pending arbitration regarding “the
threshold issue in this matter” and abated the appeal. Lara and appellee, Jose Sanchez,
have filed a “Third Joint Status Report Regarding Arbitration Proceeding” in which they
ask that the “appeal remain abated until August 31, 2018” because “confirmation of the
arbitration award is contested.”
      Accordingly, the parties shall file, no later than Friday, August 31, 2018, a
motion to reinstate and dismiss or otherwise dispose of the appeal, a motion to reinstate
and proceed with the appeal, or a report advising the Court of the status of the
proceedings. If the parties do not respond as directed, the case may be reinstated on the
Court’s active docket and the appeal may proceed under the applicable Texas Rules of
Appellate Procedure.
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: July 10, 2018